DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 2014/0183829 A1).
Regarding claim 1, Kim discloses (Fig. 3-5) an adjustable anti-roll bar arrangement (Title) for a vehicle, comprising:
a bracket 200 configured to be mounted in a fixed relationship to a chassis or an axle of the vehicle (Fig. 1 shows a similar bracket 21 being connected to an axle via a 
a linear actuator 100 connected to the bracket 200 (Fig. 3; Para. [0044]),
a guided element 105 (Fig. 4), the linear actuator 100 configured to drive the guided element 105 along a first geometrical axis (Fig. 4-5; Para. [0044]; axis defined in horizontal direction by element 105),
a supporting shaft 211 mounted to the bracket 200 (Fig. 3) and defining a second geometrical axis (Fig. 4-5; axis defined in horizontal direction by element 211), the second geometrical axis having a different extension compared to the first geometrical axis (Fig. 4 & 5 show that while the first and second geometrical axes are parallel, they span different lengths in the left-right direction shown in the figures),
an anti-roll bar 201 (Fig. 3; Para. [0043]), and
a stabilizer stay 203 having a first end (Fig. 3; top end) connected to the anti-roll bar 201 (Fig. 3; via ball joint BJ), and a second end (Fig. 3; lower end) connected to and supported by the supporting shaft 211 (Fig. 3; Para. [0043]),
the second end of the stabilizer stay 203 connected to the guided element 105 such that when the linear actuator 100 drives the guided element 105 along the first geometrical axis, the second end of the stabilizer stay 203 follows the motion along the second geometrical axis (Fig. 4-5; Para. [0044] show that movement of guided element 105 in the left-right direction also causes movement of the supporting shaft 211 in the 

Regarding claim 2, Kim further discloses that the second geometrical axis is parallel to the first geometrical axis (Fig. 4 & 5; axis of guided element 105 is parallel to axis of supporting shaft 211), wherein when the linear actuator 100 drives the guided element 105 along the first geometrical axis, the second end of the stabilizer stay 203 follows the motion in parallel along the second geometrical axis (Fig. 4-5; Para. [0044] show that movement of guided element 105 in the left-right direction also causes movement of the supporting shaft 211 in the left-right direction, which drives the second end of stabilizer stay 203 in the left-right direction).

Regarding claim 3, Kim further discloses that the bracket 200 comprises a first side (Modified Fig. 5 below; inside side) and a second side (Modified Fig. 5 below, outside side);
the first side faces the second end of the stabilizer stay 203 (Modified Fig. 5 below); and
a roll stiffness is increased when the second end of the stabilizer stay 203 is moved in a direction towards the bracket 200, and decreased when the second end of the stabilizer stay 203 is moved in a direction away from the bracket (Fig. 5; Para. [0052]; movement of lower end of stabilizer stay 203 towards the bracket 200, or to the right, increases the effective length of the anti-roll bar 201 and therefore increases the roll stiffness, whereas moving the lower end of the stabilizer stay 203 to the left 

    PNG
    media_image1.png
    369
    617
    media_image1.png
    Greyscale

Modified Fig. 5

Regarding claim 4, Kim further discloses that the stabilizer stay 203 is a first stabilizer stay 203 located at one end of the anti-roll bar 201;
the adjustable anti-roll bar arrangement further comprises another stabilizer stay 203 located at the other end of the anti-roll bar 201 (While Fig. 3-5 only show one stabilizer stay, the Abstract states that the active roll control system, which includes the stabilizer stay, connects both ends of the anti-roll bar 201 to the suspension arm. Therefore, there must be a second, identical anti-roll bar on the opposite end of the anti-roll bar 201); and


Regarding claim 5, Kim further discloses that the linear actuator 100 comprises an electric motor 109 (Fig. 4) and a guide shaft 133 (Fig. 4) defining the first geometrical axis (Fig. 4 & 5; guide shaft 133 has same axis as guided element 105), and the electric motor 109 is configured to drive the guided element 105 along the guide shaft 133 (Fig. 4; Para. [0046]).

Regarding claim 6, Kim further discloses that the guide shaft 133 is a lead screw 133 (Para. [0050]) provided with male threads SN (Fig. 4);
the guided element 105 is provided with female threads engaging the male threads SN (Para. [0021] states power transmission, which is guided element 105, has 
the electric motor 109 is configured to rotate the lead screw 133 (Para. [0021]); and
the guided element 105 moves along the lead screw 133 when the lead screw 133 is rotated (Para. [0021] states guided element 105 is slidably disposed and is described to be thread fastened to the lead screw 133, which would cause translation when lead screw 133 is rotated).

Regarding claim 8, Kim further discloses that the anti-roll bar 201 has a left side and a right side (Abstract discloses ‘both ends’ of anti-roll bar 201);
the bracket 200, the linear actuator 100, the guided element 105, the supporting shaft 211 and the stabilizing stay 203 form a set provided on one of the left side and right side of the anti-roll bar 201 (Fig. 3 shows set located on one side of anti-roll bar 201); and
a corresponding set is provided mirror-symmetrically on the other one of the left side and right side of the anti-roll bar (Abstract states that there is an active roll control system connecting both ends of the anti-roll bar to the suspension arm, implying a second mirror-symmetrical set on the opposite side of anti-roll bar 201).

Regarding claim 11, Kim further discloses a controller (Para. [0048]) configured to receive an input signal (Para. [0048]; from sensor unit 120) and based on the input signal send a control signal to the linear actuator 100 to activate the linear actuator 100 

Regarding claim 13, Kim discloses (Fig. 3-5) a vehicle (Para. [0003]) comprising an adjustable anti-roll bar arrangement (Title) for a vehicle, comprising:
a bracket 200 configured to be mounted in a fixed relationship to a chassis or an axle of the vehicle (Fig. 1 shows a similar bracket 21 being connected to an axle via a ball joint BJ. The left end of bracket 200 in Fig. 3 would be connected in a similar manner to the axle. Additionally, Para. [0042] states that lower arm 205 is connected to a subframe of the vehicle, and Fig. 3 shows that lower arm 205 is connected to bracket 200),
a linear actuator 100 connected to the bracket 200 (Fig. 3; Para. [0044]),
a guided element 105 (Fig. 4), the linear actuator 100 configured to drive the guided element 105 along a first geometrical axis (Fig. 4-5; Para. [0044]; axis defined in horizontal direction by element 105),
a supporting shaft 211 mounted to the bracket 200 (Fig. 3) and defining a second geometrical axis (Fig. 4-5; axis defined in horizontal direction by element 211), the second geometrical axis having a different extension compared to the first geometrical axis (Fig. 4 & 5 show that while the first and second geometrical axes are parallel, they span different lengths in the left-right direction shown in the figures),
an anti-roll bar 201 (Fig. 3; Para. [0043]), and

the second end of the stabilizer stay 203 connected to the guided element 105 such that when the linear actuator 100 drives the guided element 105 along the first geometrical axis, the second end of the stabilizer stay 203 follows the motion along the second geometrical axis (Fig. 4-5; Para. [0044] show that movement of guided element 105 in the left-right direction also causes movement of the supporting shaft 211 in the left-right direction, which drives the second end of stabilizer stay 203 in the left-right direction).

Regarding claim 14, Kim further discloses that the vehicle has a geometrical roll axis (axis in front-rear direction of vehicle) and a geometrical pitch axis (axis in transverse direction of vehicle) transverse to the roll axis, and the first geometrical axis extends parallel to the pitch axis (Fig. 5 shows that first geometrical axis extends parallel to direction of extension of anti-roll bar 201. Anti-roll bar 201 extends in the transverse direction of the vehicle; therefore, the first geometrical axis is parallel to the pitch axis).

Regarding claim 15, Kim further discloses that 
movement of the second end of the first stabilizer stay 203 towards the centre of the vehicle decreases the roll stiffness of the vehicle, and movement of the second end of the first stabilizer stay 203 away from the centre of the vehicle increases the roll . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Luttinen et al. (US 2015/0108732 A1), hereinafter Luttinen.
Regarding claim 12, Kim does not disclose that the input signal is one of: a driver command signal representative of a driver request for change of roll stiffness of the vehicle, and a sensor signal received from a sensor configured to detect vehicle operating parameters and/or road surface roughness variations.
Luttinen teaches controlling an adjustable anti-roll bar (Title) based on a sensor signal received from a sensor configured to detect vehicle operating parameters and/or road surface roughness variations (Para. [0010]-[0011] and [0030]-[0031] state that sensors that detect vehicle behavior, such as cornering, can be used to communicate with controller to control anti-roll bar).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kim by using a sensor signal received from a sensor configured to detect vehicle operating parameters and/or road surface roughness variations as disclosed by Luttinen because this allows the controller to vary an initial torque input to the anti-roll bar to counter a load generated by the upcoming vehicle behavior, such as vehicle cornering (Para. [0011] of Luttinen).

Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach adjustable anti-roll bars of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614